On February 7, 1975 the court ordered that judgment be entered for Richard J. Selman in the sum of $11,447.28 with $589.85 to be withheld and credited to his 1975 FICA account and $2,016.61 withheld and credited to his 1975 Federal income tax account, the balance of $840.82 to be paid to plaintiff and for George S. H. Sharratt, Jr. in the sum of $7,111.52 with $368.11 to be withheld and credited to his FICA account and $1,258.53 to be withheld and credited to his 1975 Federal income tax account, the balance of $5,484.88 to be paid to plaintiff.